DETAILED ACTION
Response to Amendment
The amendment dated 9/17/2021 has been considered and entered into the record.  The amendment of claim 1 overcomes the previous indefinite rejection.  


Response to Arguments
Applicant’s arguments, see Remarks, filed 9/17/2021, with respect to percolation threshold theory and the F-N tunneling effect have been fully considered and are persuasive.  The prior art rejections of claims 1–3 have been withdrawn. 


Election/Restrictions
Claims 1–3 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4–10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 4–10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/12/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
SPECIFICATION
	Replace “~” with – in paragraphs 7, 8, 9, 11, and 14.

CLAIMS
	Claim 4:  replace “~” with “–”.

Allowable Subject Matter
Claims 1–10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose, teach, or suggest the claimed ultrahigh sensitive pressure-sensing film .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786